Citation Nr: 0428140	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-20 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sensory motor 
neuropathy (formerly shown as muscle fasiculations).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945, and March to July 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
granted service connection for PTSD with a noncompensable 
evaluation, and denied secondary service connection for 
muscle fasiculations.  A May 2002 rating decision granted an 
increased rating of 50 percent for PTSD.  A February 2003 
rating decision denied secondary service connection for 
hypertension.  An April 2003 rating decision denied 
entitlement to TDIU, and continued the 50 percent disability 
evaluation for PTSD.  The PTSD appeal remains pending because 
the maximum schedular was not assigned.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The issues of entitlement to secondary service connection for 
sensory motor neuropathy, hypertension, and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004), are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
This was accomplished for the pending case in a VCAA letter 
issued in June 2001 concerning the increased rating claim for 
PTSD.  The RO additionally sent three other VCAA notice 
letters for other pending claims.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the latter decision, the Court continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefit.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id. at 120-21.  In 
this case, a substantially complete application for an 
increased rating was received prior to the date of VCAA 
enactment.  Thereafter, a May 2000 rating decision granted 
service connection for PTSD and assigned a noncompensable 
evaluation, and upon the veteran's disagreement with the 
rating, the RO sent a June 2001 increased rating claim VCAA 
notice letter. Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the record contains May 2000 and an March 2003 
VA examination reports, private medical records and opinions 
from Drs. Wasser and Shafer (which primarily addressed a 
claimed secondary condition of PTSD but are nonetheless 
relevant), treatment records from the Cheyenne VA Medical 
Center, and various lay statements from the veteran and his 
wife.

Under VCAA, the duty to assist also includes obtaining a 
medical examination when such is necessary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4) (2003).  In this 
case, there is sufficient evidence provided by two VA 
examinations addressing the current severity of the veteran's 
PTSD for rating purposes.  Thus, a medical examination is not 
necessary.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

A May 1999 treatment report from the Cheyenne VA Outpatient 
Clinic noted the veteran reported he had been staying as busy 
as possible during the day but that thoughts of WWII came 
into his mind on a frequent basis.  The veteran denied any 
more memories of dreams about drowning (the identified in-
service stressor regarding a fellow solider), but stated that 
he did not remember his dreams clearly.  The attending 
counselor noted the veteran's affect and mood were 
appropriate, rendered a diagnosis of chronic, moderate PTSD, 
and assigned a Global Assessment of Functioning (GAF) score 
of 55. 

At a May 2000 VA examination, the veteran reported in 1953 he 
started having a recurrent, frightening dream of an in-
service incident, from which he woke up perspiring and unable 
to breathe.  The veteran reported currently that dream 
happened every month or two.  Though he did not specifically 
have dream material, he woke up feeling suffocated and unable 
to breathe.  He denied having any flashbacks during the day.  
He was tired during the day, but denied shortness of breath 
or panic attacks.  He also denied periods of depression or 
other mental health symptoms.  He was typically very restless 
in bed and tore his bedclothes off every third or fourth 
night.  The veteran reported he did not socialize with many 
other people, and considered his wife the primary friend.  
The examiner noted the veteran was quite pleasant, jovial and 
talkative.  His speech was logical without loose 
associations, his mood was neutral without significant 
depression or elation.  The veteran's affect was normal in 
range and appropriate to content, and he denied any suicidal 
or homicidal ideation, hallucination, or delusions.  The 
veteran's recent and remote memory was intact for current 
events and past history.  The examiner believed the veteran 
suffered from PTSD nightmares and nocturnal panic attacks 
with disrupted sleep, secondary to an in-service stressor 
event involving a fellow soldier almost drowning.  The 
veteran was diagnosed as having mild PTSD and assigned a GAF 
of 75. 

A March 2003 VA examination for the purposes of assessing the 
veteran's employability in relation to PTSD, noted the 
veteran never had any mental health treatment for PTSD and he 
took no psychiatric medication.  The examiner noted the 
veteran had some PTSD related symptoms:  Nightmares that were 
fairly frequent; thrashing in bed at night disrupting sheets, 
but the content of the dreams was unclear; and he startled 
easily.  The veteran denied any flashbacks or paranoia.  He 
avoided war documentaries, but otherwise denied any avoidance 
behavior.  The veteran stated he slept "well enough," and 
had an okay appetite.  His concentration was fair, he denied 
any auditory or visual hallucinations, or suicidal ideations.  
The veteran reported he occasionally got mad and threw 
things, but he denied any homicidal ideations.  The examiner 
noted the veteran was alert, casually dressed, with fairly 
good hygiene.  His speech was of normal rate, rhythm and 
productivity.  The veteran was quite talkative, but easily 
interrupted.  He was personable and cooperative with the 
interview, his mood was euthymic, and his affect was of 
normal range, intensity, and mobility.  The veteran's thought 
processes were goal directed, though he was significantly 
circumstantial.  There was no evidence of response to 
internal stimuli, delusions, or paranoia.  His insight and 
judgment were good, and cognition was grossly intact.  The 
examiner's impression noted the veteran continued to have 
some mild symptoms of PTSD, including nightmares, and that 
the veteran had functioned quite adequately over the last 
half of the century without any psychiatric treatment.  

An April 2003 VA examination for unemployability due to 
sensory motor neuropathy noted the veteran's report that his 
bed was in disarray in the morning.  He reported he could not 
awake early due to fatigue.  

At a December 2003 RO hearing, in terms of the appeal 
concerning an increased rating for PTSD, the veteran 
testified about the violent nightmares, and the in-service 
stressor.  His testimony generally concerned leg fatigue as a 
result of unsettled sleep.

Also of record is a February 2004 interview transcript with 
the veteran's wife, who reported many times she had to take 
the sheets off of the bed to wring them out because of the 
veteran's intense dreaming.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability. At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran's PTSD is currently rated at 50 percent, and upon 
a review of the record, it does not warrant a 70 percent 
evaluation or higher as per 38 C.F.R. § 4.130, DC 9411.  For 
example, examiners did not find deficiencies in family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.

Rather, at the May 2000 VA examination the veteran's speech 
was logical without loose associations, and his mood was 
neutral without significant depression or elation.  The 
veteran's affect was normal in range and appropriate to 
content, and he denied any suicidal or homicidal ideation, 
hallucination, or delusions.  The veteran's recent and remote 
memory was intact for current events and past history.  

The examiner noted at the March 2003 VA examination the 
veteran was alert, casually dressed, with fairly good 
hygiene.  His speech was of normal rate, rhythm and 
productivity.  The veteran was quite talkative, but easily 
interrupted.  He was personable and cooperative with the 
interview, his mood was euthymic, and his affect was of 
normal range, intensity, and mobility.  The veteran's thought 
processes were goal directed, though he was significantly 
circumstantial.  There was no evidence of response to 
internal stimuli, delusions, or paranoia.  He insight and 
judgment were good, and cognition was grossly intact.  

Moreover, at various times medical professionals have 
characterized the veteran's PTSD as moderate or mild, with 
the main manifestation of the disability being disturbed 
sleep.  Based on the preceding lack of endorsement of 
significant factors of a higher evaluation as defined in 
regulation, a rating in excess of 50 percent is not justified 
at this time.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied. 


REMAND

Additional development is necessary under VCAA.

At a May 2000 VA examination, the examiner noted the veteran 
had a twenty-year history of fasciculations of the legs.  The 
veteran opined there was some connection between the 
fasciculations and the dreams.  

Of record is an August 2000 statement from Dr. Wasser of Gem 
City Bone and Joint, who had taken care of the veteran for a 
number of years for progressive neurologic dysfunction of the 
lower legs.  Dr. Wasser stated it was quite clear that the 
PTSD was affecting the veteran's ability to get restful sleep 
and the ability for his muscles to recover.  Additionally, 
there was a clear connection between the veteran's PTSD and 
the progressive weakness of the lower extremities.  

Also of record is an independent medical evaluation provided 
by Reed Shafer, M.D., Neurology, dated May 2001, and after an 
examination, Dr. Shafer noted a current working diagnosis of 
sensory motor neuropathy, and that PTSD as a psychiatric 
disorder should not make the veteran's objective sensory 
motor neuronopathy worse, and it was felt they were 
unrelated.  Although it was true that the veteran's 
progressive degenerative neurologic disease may add to his 
burden of psychological stress, the obverse was not felt to 
be the case.  

In June 2001, however, Dr. Wasser stated when the veteran 
thrashes his legs at night as a result of the service-
connected PTSD, these activities prevent the veteran from 
resting his legs and they were not recovering.  Because of 
that, he stated, he had increased fatigue in his lower 
extremities.  In December 2001, Dr. Wasser stated:  "I do 
feel that his neurologic problem is worsened by this 
thrashing and lack of sleep."  Dr. Wasser clarified that he 
did not intend to state the veteran's neuropathy was caused 
by the PTSD.  Rather, he believed the symptoms of sensory 
motor neuropathy were exacerbated by the sleeplessness for 
his PTSD.

In light the different opinions above, the veteran should be 
examined by a neurologist to resolve any apparent conflict.  
The Board is not permitted to make its own medical judgments 
concerning the manifestation of symtomatology and whether or 
why a disability or its symptoms worsened.  

Additionally, the veteran should also be examined by a 
cardiologist to assess the secondary claim concerning the 
hypertension.  The October 2002 VA examination of record 
lacks a comprehensive rationale for its conclusion the 
veteran's hypertension was due to PTSD.  Once the pending 
service connection claims are decided, entitlement to TDIU 
will be ready for assessment also.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file to the VA examiner for review.  A 
neurologist should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's sensory/motor 
neuropathy is worsened by the service-
connected PTSD, and a cardiologist 
should assess whether the hypertension 
is proximately due to or a result of 
service-connected PTSD under the same 
standard.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for sensory motor 
neuropathy, and hypertension under the 
appropriate theory expressed in the 
veteran's claim.  The RO should also 
address the TDIU claim.  If the 
determinations of these claims remain 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



